UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6105


TITUS THOMAS,

                Plaintiff - Appellant,

          v.

OFFICER ALLGOOD; OFFICER VINE; GEORGE GREGORY, Hearing
Officer; CCMS WILLIS; OFFICER HAWKINS; OFFICER ROBE; OFFICER
JEROME; SGT. SMITH; SGT. OLIVER; OFFICER K. BROWN; SGT. D.
ANDERSON,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:10-cv-03134-AW)


Submitted:   May 26, 2011                     Decided:   June 1, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Titus Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Titus     Thomas       appeals      the   district         court’s    order

dismissing without prejudice his 42 U.S.C. § 1983 (2006) civil

rights complaint for failing to comply with the court’s earlier

order requiring him to particularize and amend his complaint.

We   have      reviewed    the      record    and    find    no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      See    Thomas      v.    Allgood,      No.   8:10-cv-03134-AW        (D.     Md.

Dec. 23,    2010).        We     dispense     with    oral     argument     because      the

facts    and    legal     contentions        are    adequately      presented       in   the

materials       before    the       court    and    argument      would    not   aid     the

decisional process.



                                                                                 AFFIRMED




                                              2